                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

ISAIAH MARTIN, et al., o/b/o               )
themselves and all others similarly        )
situated,                                  )
                                           )
                      Plaintiffs,          )   Case No. 19-00063-CV-W-ODS
                                           )
vs.                                        )
                                           )
SAFE HAVEN SECURITY                        )
SERVICES, INC.,                            )
                                           )
                      Defendant.           )

    ORDER (1) GRANTING PLAINTIFFS’ MOTION FOR EXTENSION OF TIME,
  AND (2) STRIKING PLAINTIFFS’ MOTION FOR LEAVE TO AMEND COMPLAINT
       Pending are Plaintiffs’ Motion for Extension of Time (Doc. #88) and Plaintiffs’
Motion for Leave to Amend Complaint (Doc. #93).


                          I.        Motion for Extension of Time
       In its February 4, 2020 Order, the Court, among other things, directed Plaintiffs to
provide amended responses and answers to Defendant’s discovery requests and
executed releases for cellular telephone records by February 28, 2020. Doc. #79.
According to Plaintiffs, fifty-six of the ninety Plaintiffs have provided compliance
responses and answers to Defendant’s discovery requests, and twenty-seven releases
for cellular telephone records have been executed. Doc. #88, at 1-2. Plaintiffs request
an additional thirty days to fully comply with the Court’s Order. Id. In opposition to
Plaintiffs’ request, Defendant argues the Court’s Order contained “explicit instructions”
and Defendant is prejudiced “by Plaintiffs’ refusal to produce records essential to the
case.” Doc. #91, at 2-3. The Court overrules Defendant’s objections and grants
Plaintiffs’ request. By no later than March 30, 2020, Plaintiffs shall produce compliant
answers and responses to Defendant’s discovery requests and executed releases for
cellular telephone records.
                     II.    Motion for Leave to Amend Complaint
       On March 5, 2020, Plaintiffs filed a motion seeking leave to amend their
complaint. Doc. #93. Without obtaining leave of Court, Plaintiffs filed the motion under
seal. Pursuant to Court’s CM/ECF Administrative Procedures Manual and the
Protective Order entered in this matter (Doc. #22, at 4), a party must first obtain leave of
Court before filing any document under seal. Because Plaintiffs failed to obtain leave to
file their motion under seal, the Court strikes Plaintiffs’ motion (Doc. #93).
       Plaintiffs may seek leave to file their motion for leave to amend and/or
attachments thereto under seal, or they may publicly file their motion for leave to amend
and attachments thereto. Plaintiffs should be mindful of the Court’s Privacy Notice,
which limits personal data included publicly filed documents. See www.mow.uscourts.
gov/sites/mow/files/AdministrativeGuideandUserManual.pdf, at 10-11 (last visited Mar.
9, 2020).


IT IS SO ORDERED.

                                                  ___/s/ Ortrie D. Smith____________
DATED: March 9, 2020                              ORTRIE D. SMITH, SENIOR JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
